DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received May 13, 2020. 
	Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-10 are a system, which is a machine.
Claims 11-20 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 and 11, which are similar in scope, is defined as:
determining an amount of energy for a machine to service at least one of a compute task, a networking task, or an energy consumption task in response to a compute task requirement, a networking task requirement, and an energy consumption task requirement; and adaptively improving an energy delivery between: the compute task, the networking task, and the energy consumption task, wherein the energy delivery is of energy produced by a regenerative energy facility of the machine.
The abstract idea steps recited in claims 1 and 11 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	One could perform these steps mentally as follows:  first one could determine an amount of energy for a machine to service a task by observing the energy use of a machine (battery level over a period of time, observe an energy meter).  Then, one could improve the energy delivery adaptively by mentally choosing to use different energy.  Under a broadest reasonable interpretation, the energy delivery is not recited and therefore this is a mental process because one could make mental choices which, when adapted, improve the energy delivery.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 11, above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements
A transaction-enabling system
A machine having an associated regenerative energy facility
An energy requirement circuit
Energy distribution circuit
These elements are merely instructions to apply the abstract idea to a computer or other machinery because the elements of a transaction-enabling system and the circuits could be taught by a general purpose computer that is programmed to perform the abstract idea steps.  This is because, for instance, the energy distribution circuit improves the energy delivery but this could be done by the computer switching paths of electricity.  The machine having an associated regenerative energy facility is a merely applied element because it is not further limited except by what the energy is used for.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The elements in claim 1 of a regenerative energy facility in a machine and a general purpose computer, in combination do not add up to more than what is used to control a hybrid car, which uses regenerative energy from the brakes.  Hybrid cars are also coupled to onboard computers as well as mobile devices from drivers.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Per claims 2-9 and 12-19, dependent claims which recite similar scope per each independent claim, the abstract idea of improving energy delivery is further limited by limitations to the amount of energy, timing, and what the energy is intended to accomplish.  Therefore, claims 2-9 and 12-19 do not recite a practical application or significantly more than the abstract idea of claims 1 and 11.  
	Per claims 10 and 20, which are similar in scope, the recitation of a machine learning; artificial intelligence; or neural network component is recited in an applied manner and therefore does not recite a practical application or significantly more than the abstract idea.  
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marhoefer, US PGPUB 2012/0130556 A1 ("Marhoefer") in view of Wenzel et al., US PGPUB 2013/0085614 A1 ("Wenzel").
	Per claims 1 and 11, which are similar in scope, Marhoefer teaches a transaction-enabling system, comprising: a machine having an associated regenerative energy facility in par 053: " Buildings incorporating renewable energy sources like solar and energy storage devices like batteries have four common characteristics."  A solar device is a regenerative energy device.   
	Marhoefer then teaches the machine having a requirement for at least one of a compute task, a networking task, and an energy consumption task in par 053 where the building has a load requirement which is an "energy consumption task" because load means consuming energy.  See par 053: " Buildings incorporating renewable energy sources like solar and energy storage devices like batteries have four common characteristics. First, they all have demand for electricity, otherwise known as load. Second, their renewable energy sources have the capability to generate some or all of the electricity needed to meet current load requirements if the renewable source is present (e.g., solar power)."	Marhoefer then teaches and a controller, comprising: an energy requirement circuit structured to determine an amount of energy for the machine to service the at least one of the compute task, the networking task, and the energy consumption task in response to the requirement for the at least one of the compute task, the networking task, and the energy consumption task in par 055 where a gateway and network cloud teach controller, which calculates how much energy should be obtained and discharged.  See par 055: " The instructions for electricity flow control and limitations, e.g., how much electricity should be purchased from the grid at a given time and stored in the storage device, and when and how much should be discharged--transmitted from the gateway (thin-client control/communications device) 106 are calculated within the network cloud 107 and communicated to the gateway. In the preferred embodiment, computations in the network cloud allocate storage space in the storage device 104 based upon a dynamic value hierarchy. This hierarchy is bifurcated between individual building components 108 and aggregation components 109. Allocations are made to satisfy individual building needs, including backup power 110, reserve for demand/capacity charge assessment periods 111 and arbitrage 112."
 	Marhoefer then teaches and an energy distribution circuit structured to adaptively improve an energy delivery of energy produced by the associated regenerative energy facility in par 030 where algorithms based on cost use energy from different sources (regenerative i.e. solar, stored, grid) to optimize energy-cost usage.  See par 030: "In one variation, arbitrage is accomplished in a multi-stage optimization process that employs dynamic "smart" individual and aggregate constraints in each stage. Constraints employed in each optimization stage factor in predicted values and relationships among market electricity rates, availability of renewable energy sources, building load, battery characteristics and lifecycle, and other factors. In the first stage, predictive algorithms calculate the lowest cost times to acquire electricity from various sources (e.g., electric grid, solar panels, wind), determine how much electricity to acquire from each source, and effects storage of this electricity in the battery. These constraints are then altered and augmented as necessary to reflect a value hierarchy, in which arbitrage is generally the lowest-value component, and demand/capacity charge reductions and frequency regulation are higher-value components. In a later stage, computer algorithms limited by dynamic constraints calculate and predict the optimal (i.e., highest value) times to use electricity stored from the battery to supply building load or sell back to the grid. These calculations are updated each time the real-time rate for electricity changes."
	Marhoefer does not teach an adaptive improvement between the at least one of the compute task, the networking task, and the energy consumption task.
	Wenzel teaches systems for limiting power consumption in a building.  See abstract.
	Wenzel teaches an adaptive improvement between the at least one of the compute task, the networking task, and the energy consumption task in par 037 "Further, occupancy data may be associated with individual workspaces (e.g., cubicles, offices, desks, workstations, etc.) and if a workspace is determined to be unoccupied by the integrated control layer, a control algorithm of the integrated control layer 116 may allow for the energy using devices serving the workspace to be turned off or commanded to enter a low power mode. For example, workspace plug-loads, task lighting, computers, and even phone circuits may be affected based on a determination by the integrated control layer that the employee associated with the workspace is on vacation (e.g., using data inputs received from a human-resources subsystem)."  The phone circuits teach a networking task because phone circuits are a network, and computers teach a compute task. Wenzel also teaches in par 037 that the operation of the HVAC can be modified based on the occupancy of the building, which is an energy consumption task.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regenerative energy improvement teaching of Marhoefer with the improvement between the compute task and networking task teaching of Wenzel because Wenzel teaches the following improvement: " sing the determination, the control algorithm may turn off the lights, adjust HVAC set points, power-down ICT devices serving the space, reduce ventilation, and the like--enabling energy savings with an acceptable loss of comfort to occupants of the building space."  Par 037.  One would be motivated to modify Marhoefer with Wenzel because one would be able to achieve more energy savings without losing too much comfort and therefore one would be able to overall save more on energy.  This would motivate one ordinarily skilled in the art because one ordinarily skilled would be motivated to improve a system to save more on energy.  For these reasons, one would be motivated to modify Marhoefer with Wenzel.  
	Per claim 12, Marhoefer and Wenzel teach the limitations of claim 11, above.  Marhoefer does not teach accessing an energy market and adaptively improving the energy delivery of the energy produced by the regenerative energy facility between: the energy consumption task, network task, compute task, and a sale of the energy produced on the energy market.
	Wenzel teaches accessing an energy market and adaptively improving the energy delivery of the energy produced by the regenerative energy facility between: the energy consumption task, network task, compute task, and a sale of the energy produced on the energy market in par 055 where a market is accessed to sell energy in real time or near real time on an energy market.  See par 055: " The smart building manager 106 or the DR layer 112 may further include control logic for purchasing energy, selling energy, or otherwise participating in a real-time or near real-time energy market or auction. For example, if energy is predicted to be expensive during a time when the DR layer 112 determines it can shed extra load or perhaps even enter a net-positive energy state using energy generated by solar arrays, or other energy sources of the building or campus, the DR layer 112 may offer units of energy during that period for sale back to the smart grid (e.g., directly to the utility, to another purchaser, in exchange for carbon credits, etc.)."
	Then, in par 037 the balancing between the energy consumption, computing, and networking tasks is taught.  See par 037:  "Further, occupancy data may be associated with individual workspaces (e.g., cubicles, offices, desks, workstations, etc.) and if a workspace is determined to be unoccupied by the integrated control layer, a control algorithm of the integrated control layer 116 may allow for the energy using devices serving the workspace to be turned off or commanded to enter a low power mode. For example, workspace plug-loads, task lighting, computers, and even phone circuits may be affected based on a determination by the integrated control layer that the employee associated with the workspace is on vacation (e.g., using data inputs received from a human-resources subsystem)."  The phone circuits teach a networking task because phone circuits are a network, and computers teach a compute task. Wenzel also teaches in par 037 that the operation of the HVAC can be modified based on the occupancy of the building, which is an energy consumption task.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regenerative energy improvement teaching of Marhoefer with the improvement between the compute task, networking task, energy consumption task and selling of energy teaching of Wenzel because Wenzel teaches the following improvement: "using the determination, the control algorithm may turn off the lights, adjust HVAC set points, power-down ICT devices serving the space, reduce ventilation, and the like--enabling energy savings with an acceptable loss of comfort to occupants of the building space."  Par 037.  Further in par 055 Wenzel teaches that in high demand times a building could enter a net positive energy state through balancing and selling because of the energy generated from solar arrays.  One would be motivated to modify Marhoefer with Wenzel because one would be able to achieve more energy savings without losing too much comfort and therefore one would be able to overall save more on energy.  This would motivate one ordinarily skilled in the art because one ordinarily skilled would be motivated to improve a system to save more on energy.  For these reasons, one would be motivated to modify Marhoefer with Wenzel.  
	Per claims 2 and 13, which are similar in scope, Marhoefer and Wenzel teach the limitations of claims 1 and 12, above.  Marhoefer further teaches the adaptive improvement is in an allocation of energy delivered in par 057 where the allocation to a plug in hybrid vehicle is allocated (charged) first, or earlier, when gas is high, or charged later when gas is lower.  See par 057: " For example, if the price of gasoline is relatively high when compared to the price of electricity, then instructions from the thin-client device 106, as determined in the cloud 107, can prioritize charging the xEV's battery before charging the storage device. Alternatively, if the price of gasoline is relatively low when compared to various components of the stored energy value hierarchy, then the cloud 107 would determine that the storage device 104 should be charged before the xEV 115 to the extent that the value hierarchy warrants."
	Per claims 3 and 14, which are similar in scope, Marhoefer and Wenzel teach the limitations of claims 1 and 12, above.  Marhoefer further teaches the adaptive improvement is in a timing of energy delivery in par 057 where when a high risk period (teaching timing) of blackout is occurring then the minimum charge on the storage is prioritized, which also teaches timing.  See par 057: "In one embodiment, backup power has the highest value rating among hierarchy elements during high-risk periods of power blackouts, e.g., a pending severe thunderstorm. If the storage device can provide a maximum of 5 kilowatt-hours of stored energy, and the user has determined that a minimum of two kilowatt-hours of stored power should be reserved for backup power during such periods, then the cloud would determine that the storage device should be charged first up to 2 kWh of stored power. If the xEV is the second highest value in the hierarchy, then the system would be directed to charge the xEV before charging the rest of the battery."
	Per claims 4 and 15, which are similar in scope, Marhoefer and Wenzel teach the limitations of claims 1 and 12, above.  Marhoefer further teaches the adaptive improvement is a total amount of energy delivered in par 073 where in the aggregate the customer's electricity bill is reduced, which teaches that the improvement is the total amount of energy delivered.  See par 073: "In many cases, these benefits will be additive. For example, the same bloc of power used from the storage device instead of the grid for a given hour may provide a benefit for ancillary services (which the RTO pays), aggregated peak power (which the utility pays), capacity charge reduction (which results in a lowering of the customer's electricity bill) and arbitrage (which also results in a reduction in the electricity bill). To the extent that using stored power provides additive benefits, this is reflected by compounding priorities in the value hierarchy and thus forcing the optimization algorithm to reserve power to satisfy these hourly needs."
	Per claims 5 and 16, which are similar in scope, Marhoefer and Wenzel teach the limitations of claims 1 and 11, above.  Marhoefer further teaches the energy consumption task comprises a core task in par 062 where HVAC use is taught, which is a core task because HVAC is essential for an occupied building.  See par 062: "Predicted periodic (in the preferred embodiment, hourly) load 213 is based on a number of factors: the building's consumption history 214, its characteristics (e.g., square footage, gas vs. electric heat, home office use, occupancy) 215, a consumption model for the particular type of building 216, load prediction rules (e.g., weekday vs. weekend, comfort zones in which HVAC is not used) 217 and the weather forecast for the next 24 hours, 218, which provides predictions of hourly ambient temperature and humidity (the major factor in HVAC use) and sunlight/cloudiness (which affects lighting use). These factors are meant to be exemplary only, and other/different factors may be incorporated into load predictions. As actual load 220 is measured and reported to the cloud each period (usually hourly), it is factored into the next series of load predictions once the next market rate for the period is published."
	Per claim 6, Marhoefer and Wenzel teach the limitations of claim 1, above.  Marhoefer does not teach the controller further comprises an energy market circuit structured to access an energy market.
	Wenzel teaches the controller further comprises an energy market circuit structured to access an energy market in par 055 where a market is accessed to sell energy in real time or near real time on an energy market.  See par 055: " The smart building manager 106 or the DR layer 112 may further include control logic for purchasing energy, selling energy, or otherwise participating in a real-time or near real-time energy market or auction. For example, if energy is predicted to be expensive during a time when the DR layer 112 determines it can shed extra load or perhaps even enter a net-positive energy state using energy generated by solar arrays, or other energy sources of the building or campus, the DR layer 112 may offer units of energy during that period for sale back to the smart grid (e.g., directly to the utility, to another purchaser, in exchange for carbon credits, etc.)."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regenerative energy improvement teaching of Marhoefer with accessing the market teaching of Wenzel because Wenzel teaches the following improvement: "using the determination, the control algorithm may turn off the lights, adjust HVAC set points, power-down ICT devices serving the space, reduce ventilation, and the like--enabling energy savings with an acceptable loss of comfort to occupants of the building space."  Par 037.  Further in par 055 Wenzel teaches that in high demand times a building could enter a net positive energy state through balancing and selling because of the energy generated from solar arrays.  One would be motivated to modify Marhoefer with Wenzel because one would be able to achieve more energy savings without losing too much comfort and therefore one would be able to overall save more on energy.  This would motivate one ordinarily skilled in the art because one ordinarily skilled would be motivated to improve a system to save more on energy.  For these reasons, one would be motivated to modify Marhoefer with Wenzel.  
	Per claim 7, Marhoefer and Wenzel teach the limitations of claim 6, above.  Marhoefer does not teach the energy distribution circuit is further structured to adaptively improve the energy delivery of the energy produced by the associated regenerative energy facility between the compute task, the networking task, the energy consumption task, and a sale of the energy produced on the energy market.
	Wenzel teaches the energy distribution circuit is further structured to adaptively improve the energy delivery of the energy produced by the associated regenerative energy facility between the compute task, the networking task, the energy consumption task, and a sale of the energy produced on the energy market in par 055 where a market is accessed to sell energy in real time or near real time on an energy market.  See par 055: " The smart building manager 106 or the DR layer 112 may further include control logic for purchasing energy, selling energy, or otherwise participating in a real-time or near real-time energy market or auction. For example, if energy is predicted to be expensive during a time when the DR layer 112 determines it can shed extra load or perhaps even enter a net-positive energy state using energy generated by solar arrays, or other energy sources of the building or campus, the DR layer 112 may offer units of energy during that period for sale back to the smart grid (e.g., directly to the utility, to another purchaser, in exchange for carbon credits, etc.)."
	Then, in par 037 the balancing between the energy consumption, computing, and networking tasks is taught.  See par 037:  "Further, occupancy data may be associated with individual workspaces (e.g., cubicles, offices, desks, workstations, etc.) and if a workspace is determined to be unoccupied by the integrated control layer, a control algorithm of the integrated control layer 116 may allow for the energy using devices serving the workspace to be turned off or commanded to enter a low power mode. For example, workspace plug-loads, task lighting, computers, and even phone circuits may be affected based on a determination by the integrated control layer that the employee associated with the workspace is on vacation (e.g., using data inputs received from a human-resources subsystem)."  The phone circuits teach a networking task because phone circuits are a network, and computers teach a compute task. Wenzel also teaches in par 037 that the operation of the HVAC can be modified based on the occupancy of the building, which is an energy consumption task.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regenerative energy improvement teaching of Marhoefer with the improvement between the compute task, networking task, energy consumption task and selling of energy teaching of Wenzel because Wenzel teaches the following improvement: "using the determination, the control algorithm may turn off the lights, adjust HVAC set points, power-down ICT devices serving the space, reduce ventilation, and the like--enabling energy savings with an acceptable loss of comfort to occupants of the building space."  Par 037.  Further in par 055 Wenzel teaches that in high demand times a building could enter a net positive energy state through balancing and selling because of the energy generated from solar arrays.  One would be motivated to modify Marhoefer with Wenzel because one would be able to achieve more energy savings without losing too much comfort and therefore one would be able to overall save more on energy.  This would motivate one ordinarily skilled in the art because one ordinarily skilled would be motivated to improve a system to save more on energy.  For these reasons, one would be motivated to modify Marhoefer with Wenzel.  
	Per claim 8, Marhoefer and Wenzel teach the limitations of claim 6, above.  Marhoefer does not teach the energy market comprises at least one of a spot market or a forward market.
	Wenzel teaches the energy market comprises at least one of a spot market or a forward market in par 055 where a spot market is taught because the energy is sold in real time for auction.  See par 055: "The smart building manager 106 or the DR layer 112 may further include control logic for purchasing energy, selling energy, or otherwise participating in a real-time or near real-time energy market or auction"
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regenerative energy improvement teaching of Marhoefer with the selling on a spot market teaching of Wenzel because Wenzel teaches the following improvement: "using the determination, the control algorithm may turn off the lights, adjust HVAC set points, power-down ICT devices serving the space, reduce ventilation, and the like--enabling energy savings with an acceptable loss of comfort to occupants of the building space."  Par 037.  Further in par 055 Wenzel teaches that in high demand times a building could enter a net positive energy state through balancing and selling because of the energy generated from solar arrays.  One would be motivated to modify Marhoefer with Wenzel because one would be able to achieve more energy savings without losing too much comfort and therefore one would be able to overall save more on energy.  This would motivate one ordinarily skilled in the art because one ordinarily skilled would be motivated to improve a system to save more on energy.  For these reasons, one would be motivated to modify Marhoefer with Wenzel.  
	Per claims 10 and 20, Marhoefer and Wenzel teach the limitations of claims 1 and 11, above.  Marhoefer does not teach the energy distribution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regenerative energy improvement teaching of Marhoefer with artificial intelligence teaching of Wenzel because Wenzel teaches in par 0102 that this would be used to optimize the energy use setpoint.  One ordinarily skilled would be motivated to modify Marhoefer so that the energy use setpoint was optimized because it would reduce the amount of energy used or use energy more efficiently.  Therefore, one would be motivated to modify Marhoefer with Wenzel.  

	Wenzel teaches the energy distribution circuit further comprises at least one of a machine learning component, an artificial intelligence component, or a neural network component in par 0102: "In further embodiments, self-learning approaches such as artificial neural networks, Bayesian networks, and other artificial intelligence-based techniques may be utilized to optimize the energy use setpoint."
Per claim 17, Marhoefer and Wenzel teach the limitations of claim 12, above.  Marhoefer does not teach the energy market comprises a spot market.
	Wenzel teaches wherein the energy market comprises a spot market in par 055 where a spot market is taught because the energy is sold in real time for auction.  See par 055: "The smart building manager 106 or the DR layer 112 may further include control logic for purchasing energy, selling energy, or otherwise participating in a real-time or near real-time energy market or auction"
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regenerative energy improvement teaching of Marhoefer with the selling on a spot market teaching of Wenzel because Wenzel teaches the following improvement: "using the determination, the control algorithm may turn off the lights, adjust HVAC set points, power-down ICT devices serving the space, reduce ventilation, and the like--enabling energy savings with an acceptable loss of comfort to occupants of the building space."  Par 037.  Further in par 055 Wenzel teaches that in high demand times a building could enter a net positive energy state through balancing and selling because of the energy generated from solar arrays.  One would be motivated to modify Marhoefer with Wenzel because one would be able to achieve more energy savings without losing too much comfort and therefore one would be able to overall save more on energy.  This would motivate one ordinarily skilled in the art because one ordinarily skilled would be motivated to improve a system to save more on energy.  For these reasons, one would be motivated to modify Marhoefer with Wenzel.  
	Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marhoefer, US PGPUB 2012/0130556 A1 ("Marhoefer") in view of Wenzel et al., US PGPUB 2013/0085614 A1 ("Wenzel"), further in view of Gulati, US PGPUB 2004/0230512 A1 ("Gulati").
Per claims 9 and 18 which are similar in scope, Marhoefer and Wenzel teach the limitations of claims 6 and 17, above.  Marhoefer does not teach wherein the energy market comprises a spot market.  
	Wenzel teaches wherein the energy market comprises a spot market in par 055 where a spot market is taught because the energy is sold in real time for auction.  See par 055: "The smart building manager 106 or the DR layer 112 may further include control logic for purchasing energy, selling energy, or otherwise participating in a real-time or near real-time energy market or auction"
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the regenerative energy improvement teaching of Marhoefer with the selling on a spot market teaching of Wenzel because Wenzel teaches the following improvement: "using the determination, the control algorithm may turn off the lights, adjust HVAC set points, power-down ICT devices serving the space, reduce ventilation, and the like--enabling energy savings with an acceptable loss of comfort to occupants of the building space."  Par 037.  Further in par 055 Wenzel teaches that in high demand times a building could enter a net positive energy state through balancing and selling because of the energy generated from solar arrays.  One would be motivated to modify Marhoefer with Wenzel because one would be able to achieve more energy savings without losing too much comfort and therefore one would be able to overall save more on energy.  This would motivate one ordinarily skilled in the art because one ordinarily skilled would be motivated to improve a system to save more on energy.  For these reasons, one would be motivated to modify Marhoefer with Wenzel.  
Marhoefer does not teach wherein the energy market circuit is further structured to test the spot market with a small transaction, and to rapidly execute a larger transaction based on an outcome of the small transaction.
	Gulati teaches a system for performing transactions through exchanges on the Internet.  See abstract.
	Gulati teaches wherein the energy market circuit is further structured to test the spot market with a small transaction, and to rapidly execute a larger transaction based on an outcome of the small transaction in par 0145 a smaller bid on a portion of a portfolio may be placed, and then in par 0161 a larger bid on the whole portfolio may be placed which quashes the smaller bid.  See par 0145: "The combinatorics of decomposition have made such portfolio packaging burdensome in the past. Consequently, offerors were limited to specifying a few combinations of acceptable bids against a large portfolio split into smaller portfolios. The SA.sup.X sub-exchange introduces three significant innovative capabilities. First, large portfolios may be automatically decomposed into smaller components. In the described embodiment, this is based on adaptation of forward GNS transformation described previously in steps 1608-1612. Second, the exchange provides the ability to accept a bid and automatically verify if it is a valid sub-bid against a large portfolio purchase or sale offer. The bid verification feature is implemented using inverse GNS constructor described previously in steps 1508-1510."   See par 0161: "The "bid quashing" as implied in seller dictated auctions is the exact analog of that implied in purchase led auctions. Bid quashing in a seller dictated auction results in a larger portfolio purchase offer that will overwrite and replace fragmented smaller offers. The computational implementation, replacement logic and the transactional processes used to implement this feature within the SA.sup.X sub-exchange is identical to those discussed in FIG. 21."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy markets teaching of Marhoefer in view of Wenzel with the smaller rapidly to larger transaction teaching of Gulati because Gulati teaches that these teachings in effect replace a full service broker: " The quashing capability is necessitated by inherent desires of sellers and purchasers to minimize time and money spent in negotiations and drafting loan transfer agreements required to offload a portfolio. However, the flexibility provided by the exchange bid splitting feature is useful in minimizing risks associated with offloading large portfolios. In this regard, the exchange may act as an intelligent full service broker."  See par 0145.  This would enable the ability of a broker to close a deal without using a broker, which one ordinarily skilled would want because brokers facilitate agreement between buyers and sellers.  For this reason one would be motivated to modify Marhoefer and Wenzel with Gulati.  
	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marhoefer, US PGPUB 2012/0130556 A1 ("Marhoefer") in view of Wenzel et al., US PGPUB 2013/0085614 A1 ("Wenzel"), further in view of Chassin et al., US PGPUB 2013/0218743 A1 ("Chassin"). 
	Per claim 19, Marhoefer and Wenzel teach the limitations of claim 12, above.  Marhoefer does not teach the energy market comprises a forward market.
	Chassin teaches a system for distributing a resource via a market. See abstract.
	Chassin teaches the energy market comprises a forward market in par 041 where a future or forward market is taught and in par 051 where an index value of the market is taught. 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the energy distribution teaching of Marhoefer with the energy forward market teaching of Chassin because Chassin teaches that such a market can help to determine through auction unresponsive loads (demands) of electricity on the market.  See par 008.  Because this would increase the efficiency of the market it would increase the efficiency of energy distribution, and this would motivate one ordinarily skilled in the art to modify Marhoefer with Chassin. 
	Therefore, claims 1-20 are rejected under 35 USC 103.  
Prior Art Made of Record
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Guha et al., " System And Method For Managing And Forecasting Power From Renewable Energy Sources," US PGPUB 2015/0186904 A1 
	Teaches in par 025 using a neural network to optimize the use of solar power.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689